          Case 1:19-cv-03184-APM Document 7 Filed 12/05/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
FIREARMS POLICY FOUNDATION,               )
et al.,                                   )
                                          )
        Plaintiffs,                       )
                                          )
               v.                         )                Case No. 19-cv-03184 (APM)
                                          )
UNITED STATES DEPARTMENT                  )
OF STATE,                                 )
                                          )
        Defendant.                        )
_________________________________________ )

                                            ORDER

       Plaintiff filed this Freedom of Information Act (“FOIA”) action on October 23, 2019. See

Compl., ECF No. 1. Defendant filed an answer on December 4, 2019. See Def.’s Answer, ECF

No. 6. Cases filed under FOIA are exempt from the requirements of Federal Rule of Civil

Procedure 26(f) and Local Civil Rule 16.3. See LCvR 16.3(b)(10).

       Accordingly, it is hereby ordered that the parties shall meet and confer and file a Joint

Status Report on or before December 19, 2019. The Joint Status Report should address, among

other things, (1) the status of Plaintiff’s FOIA request; (2) the anticipated number of documents

responsive to Plaintiff’s FOIA request; (3) the anticipated date(s) for release of the documents

requested by Plaintiff; (4) whether a motion for stay is likely under Open America v. Watergate

Special Prosecution Force, 547 F.2d 605 (D.C. Cir. 1976); and (5) whether the parties anticipate

summary judgment briefing and, if so, a proposed briefing schedule.

       Counsel shall not contact chambers directly concerning scheduling or other matters, as

chambers personnel will not handle questions relating to the status or scheduling of pending
         Case 1:19-cv-03184-APM Document 7 Filed 12/05/19 Page 2 of 2



matters, except in case of an emergency. In an emergency, chambers can be reached at 202-354-

3250.




Dated: December 5, 2019                                  Amit P. Mehta
                                                  United States District Court Judge




                                             2
